              Case 2:21-mj-30111-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 03/10/21 Telephone:
                                                    Matthew Roth             Page 1 of(313)
                                                                                        11 226-9186
AO 91 (Rev. 11/11) Criminal Complaint            Special Agent:           Kevin Rambus, A.T.F.         Telephone: (313) 234-3450

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                Eastern District of Michigan
United States of America
   v.
                                                                                    Case: 2:21−mj−30111
Samuel Williams Nelson                                                     Case No. Assigned To : Unassigned
                                                                                    Assign. Date : 3/10/2021
                                                                                    USA V. NELSON (CMP)(CMC)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of                  January 8, 2021               in the county of ____W_ a_yn.__e___ in the
___E_ a_st_em
            ___ District of                Michigan         , the defendant(s) violated:
                Code Section                                               Offense Description
18 u.s.c. § 922(g)(l)                                    Felon in possession of a firearm




          This criminal complaint is based on these facts:




IZil   Continued on the attached sheet.
                                                                                           Complainant's signature

                                                                        Special Agent Kevin Rambus, A.T.F.
                                                                                            Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

D ate: March 10, 2021                                                                         Judge's signature

City and state: Detroit, Michigan                                       Hon. R. Steven Whalen, U.S. Magistrate Judge
                                                                                            Printed name and title
      Case 2:21-mj-30111-DUTY ECF No. 1, PageID.2 Filed 03/10/21 Page 2 of 11




             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Special Agent Kevin Rambus, being duly sworn, do hereby state the following:

                                I.   INTRODUCTION

             I am a Special Agent, with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) United States Department of Justice, and have been so employed since

September of 2018. I am currently assigned to the Detroit Field Division. I completed

twenty-six weeks of training, which was comprised of the Criminal Investigator Training

Program and the ATF Special Agent Basic Training program at the Federal Law

Enforcement Training Center in Glynco, Georgia. I received extensive training on

firearms identification, common scenarios involving firearms and narcotics trafficking,

and identification and effects of controlled substances. Additionally, I received training

on undercover investigations related to firearms and narcotics trafficking, which included

investigative techniques and common subject behavior.

             Prior to becoming a Special Agent with ATF, I was a police officer for the

Southfield Police Department and worked street investigations for two years. Prior to

working for the Southfield Police Department, I worked at the Detroit Police Department

(DPD) for eight years. I was a member of the DPD Special Response Team where we

conducted high risk search warrants, dealt with barricaded gunman situations, and

instructed various trainings to the entire Police Department.
       Case 2:21-mj-30111-DUTY ECF No. 1, PageID.3 Filed 03/10/21 Page 3 of 11




              The statements contained in this affidavit are based, in part, on my review of

written police reports by the Canton Police Department. This affidavit also includes

information provided to me by and/or through other law enforcement agents,

investigators and individuals with knowledge of this matter, my investigation, and the

review of other documents.

              This affidavit does not include all of the information known to law

enforcement regarding this investigation. This affidavit only establishes probable cause

that Samuel Williams NELSON (B/M/DOB: XX/XX/1985) violated 18 U.S.C.

§922(g)(1), felon in possession of a firearm.

                              II.   PROBABLE CAUSE
              On January 8, 2021, Canton Police Officers were on routine patrol in a fully

marked police car traveling around Ford and North Beck Road in Canton, Michigan,

Eastern District of Michigan. Officers were dispatched for a suspected intoxicated driver

in a tan Honda Accord with an Illinois license plate. The tan Honda was observed by an

off-duty Southfield Police Officer driving erratically and having difficulty staying within

the traffic lane.

              Lieutenant Andes of CPD located the tan Honda. The vehicle was stopped in

the left-hand turn lane at Canton Center Street. The traffic signal was a green left turn

arrow. Nevertheless, the driver sat through the light’s entire cycle without turning left.




                                                2
      Case 2:21-mj-30111-DUTY ECF No. 1, PageID.4 Filed 03/10/21 Page 4 of 11




When the traffic light returned to green, the Honda drove straight, cutting over into the

through lanes. The driver did not turn left, as required, from the left turn lane.

             Lt. Andes executed a traffic stop for moving violations and suspicion of

operating a vehicle while under the influence (OUIL). Lt. Andes spoke with the driver,

Samuel Williams NELSON. NELSON had a paper copy of a temporary Michigan

Driver’s License. While talking to NELSON, Lt. Andes observed glassy eyes, slow and

lethargic movements when retrieving his documents, and delayed speech when reacting

to questions asked. Lt. Andes’ observations led him to suspect NELSON was under the

influence of alcohol or a controlled substance.

             Police Officer (PO) Porter arrived on the scene to assist Lt. Andes with the

traffic stop and to conduct an OUIL investigation. Once PO Porter completed his OUIL

investigation, NELSON was placed under arrest without incident for OUIL.

             An inventory search of NELSON’s vehicle resulted in the seizure of a

firearm located underneath the front passenger seat. The firearm was not in a holster and

was loaded and cocked with one round in the chamber. The handgun was a black and

silver Walther, Model: P22, caliber .22 millimeter.

             Per LEIN (Law Enforcement Information Network) NELSON did not have a

valid concealed pistol license (CPL).

             Once at the police department, NELSON was advised of his Miranda Rights,

waived his rights, and agreed to answer questions. NELSON denied knowledge of the

                                              3
      Case 2:21-mj-30111-DUTY ECF No. 1, PageID.5 Filed 03/10/21 Page 5 of 11




pistol recovered from his vehicle and said he was a convicted felon and not allowed to

own a pistol. NELSON then made the following statement “I’m the only one in the car

right? The car is in my name right? The gun was found in my car right? I’m under arrest

right?” Thereafter, he indicated he no longer wanted to talk.

             A computerized criminal history check was conducted for NELSON.

NELSON has the following state felony conviction: 2003 – felony-controlled substance -

possess (cocaine, heroin, or another narcotic) less than 25 grams.

             A federal Presentence Investigation Report revealed the following federal

felony convictions for NELSON from 2011:

             a.    manufacture of marijuana and possession with intent to

                   manufacture marijuana;

             b.    possessing a firearm in furtherance of a drug trafficking crime;

             c.    felon in possession of a firearm;

             d.    felon in possession of ammunition; and

             e.    possession of firearm with an obliterated serial number.

             Probable cause exists that NELSON was aware he was a felon because he

was sentenced to ten years in prison for his federal cases. Further, NELSON was on

active supervised release with the United States Probation Department, Eastern District of

Michigan, on January 8, 2021.




                                             4
      Case 2:21-mj-30111-DUTY ECF No. 1, PageID.6 Filed 03/10/21 Page 6 of 11




             On March 5, 2021, Special Agent Michael Jacobs advised me, based on a

verbal description and without physically examining the firearm, that the firearm was

manufactured outside the state of Michigan and therefore had traveled through interstate

and/or foreign commerce.

                               III.   CONCLUSION
             Based on the above information, probable cause exists to believe Samuel

Williams NELSON, knowing that he was previously convicted of a felony, was in

possession of the above described firearm, in violation of Title 18 U.S.C. § 922(g)(1).




                                             Kevin Rambus
                                             Special Agent, ATF


Sworn to before me and signed in my presence
and/or by reliable means.

                                                       March 10, 2021
HON. R. Steven Whalen
UNITED STATES MAGISTRATE JUDGE




                                            5
      Case 2:21-mj-30111-DUTY ECF No. 1, PageID.7 Filed 03/10/21 Page 7 of 11




             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Special Agent Kevin Rambus, being duly sworn, do hereby state the following:

                                I.   INTRODUCTION

             I am a Special Agent, with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) United States Department of Justice, and have been so employed since

September of 2018. I am currently assigned to the Detroit Field Division. I completed

twenty-six weeks of training, which was comprised of the Criminal Investigator Training

Program and the ATF Special Agent Basic Training program at the Federal Law

Enforcement Training Center in Glynco, Georgia. I received extensive training on

firearms identification, common scenarios involving firearms and narcotics trafficking,

and identification and effects of controlled substances. Additionally, I received training

on undercover investigations related to firearms and narcotics trafficking, which included

investigative techniques and common subject behavior.

             Prior to becoming a Special Agent with ATF, I was a police officer for the

Southfield Police Department and worked street investigations for two years. Prior to

working for the Southfield Police Department, I worked at the Detroit Police Department

(DPD) for eight years. I was a member of the DPD Special Response Team where we

conducted high risk search warrants, dealt with barricaded gunman situations, and

instructed various trainings to the entire Police Department.
       Case 2:21-mj-30111-DUTY ECF No. 1, PageID.8 Filed 03/10/21 Page 8 of 11




              The statements contained in this affidavit are based, in part, on my review of

written police reports by the Canton Police Department. This affidavit also includes

information provided to me by and/or through other law enforcement agents,

investigators and individuals with knowledge of this matter, my investigation, and the

review of other documents.

              This affidavit does not include all of the information known to law

enforcement regarding this investigation. This affidavit only establishes probable cause

that Samuel Williams NELSON (B/M/DOB: XX/XX/1985) violated 18 U.S.C.

§922(g)(1), felon in possession of a firearm.

                              II.   PROBABLE CAUSE
              On January 8, 2021, Canton Police Officers were on routine patrol in a fully

marked police car traveling around Ford and North Beck Road in Canton, Michigan,

Eastern District of Michigan. Officers were dispatched for a suspected intoxicated driver

in a tan Honda Accord with an Illinois license plate. The tan Honda was observed by an

off-duty Southfield Police Officer driving erratically and having difficulty staying within

the traffic lane.

              Lieutenant Andes of CPD located the tan Honda. The vehicle was stopped in

the left-hand turn lane at Canton Center Street. The traffic signal was a green left turn

arrow. Nevertheless, the driver sat through the light’s entire cycle without turning left.




                                                2
      Case 2:21-mj-30111-DUTY ECF No. 1, PageID.9 Filed 03/10/21 Page 9 of 11




When the traffic light returned to green, the Honda drove straight, cutting over into the

through lanes. The driver did not turn left, as required, from the left turn lane.

             Lt. Andes executed a traffic stop for moving violations and suspicion of

operating a vehicle while under the influence (OUIL). Lt. Andes spoke with the driver,

Samuel Williams NELSON. NELSON had a paper copy of a temporary Michigan

Driver’s License. While talking to NELSON, Lt. Andes observed glassy eyes, slow and

lethargic movements when retrieving his documents, and delayed speech when reacting

to questions asked. Lt. Andes’ observations led him to suspect NELSON was under the

influence of alcohol or a controlled substance.

             Police Officer (PO) Porter arrived on the scene to assist Lt. Andes with the

traffic stop and to conduct an OUIL investigation. Once PO Porter completed his OUIL

investigation, NELSON was placed under arrest without incident for OUIL.

             An inventory search of NELSON’s vehicle resulted in the seizure of a

firearm located underneath the front passenger seat. The firearm was not in a holster and

was loaded and cocked with one round in the chamber. The handgun was a black and

silver Walther, Model: P22, caliber .22 millimeter.

             Per LEIN (Law Enforcement Information Network) NELSON did not have a

valid concealed pistol license (CPL).

             Once at the police department, NELSON was advised of his Miranda Rights,

waived his rights, and agreed to answer questions. NELSON denied knowledge of the

                                              3
     Case 2:21-mj-30111-DUTY ECF No. 1, PageID.10 Filed 03/10/21 Page 10 of 11




pistol recovered from his vehicle and said he was a convicted felon and not allowed to

own a pistol. NELSON then made the following statement “I’m the only one in the car

right? The car is in my name right? The gun was found in my car right? I’m under arrest

right?” Thereafter, he indicated he no longer wanted to talk.

             A computerized criminal history check was conducted for NELSON.

NELSON has the following state felony conviction: 2003 – felony-controlled substance -

possess (cocaine, heroin, or another narcotic) less than 25 grams.

             A federal Presentence Investigation Report revealed the following federal

felony convictions for NELSON from 2011:

             a.    manufacture of marijuana and possession with intent to

                   manufacture marijuana;

             b.    possessing a firearm in furtherance of a drug trafficking crime;

             c.    felon in possession of a firearm;

             d.    felon in possession of ammunition; and

             e.    possession of firearm with an obliterated serial number.

             Probable cause exists that NELSON was aware he was a felon because he

was sentenced to ten years in prison for his federal cases. Further, NELSON was on

active supervised release with the United States Probation Department, Eastern District of

Michigan, on January 8, 2021.




                                             4
     Case 2:21-mj-30111-DUTY ECF No. 1, PageID.11 Filed 03/10/21 Page 11 of 11




             On March 5, 2021, Special Agent Michael Jacobs advised me, based on a

verbal description and without physically examining the firearm, that the firearm was

manufactured outside the state of Michigan and therefore had traveled through interstate

and/or foreign commerce.

                               III.   CONCLUSION
             Based on the above information, probable cause exists to believe Samuel

Williams NELSON, knowing that he was previously convicted of a felony, was in

possession of the above described firearm, in violation of Title 18 U.S.C. § 922(g)(1).




                                             Kevin Rambus
                                             Special Agent, ATF


Sworn to before me and signed in my presence
and/or by reliable means.
                                                        March 10, 2021

HON. R. Steven Whalen
UNITED STATES MAGISTRATE JUDGE




                                            5
